Exhibit 10.2

 

DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (the “Agreement”) is made and entered into this
20 day of April 2018 (the “Effective Date”) between US-China Biomedical
Technology, Inc. fka Cloud Security Corporation, a Nevada corporation
("Company") and China Israel Biological Technology Co. Ltd. (the “Creditor”).
The Company and Creditor are sometimes referred to herein individually as the
“Party” or collectively as the “Parties”.

 

RECITALS

 

A.       WHEREAS, the Company owes to Creditor an aggregate amount of $223,694
US Dollars in principal and $6,500.77 in accrued interest owed through May 1,
2018 (collectively the “Debt”) pursuant to a series of four short term certain
promissory notes attached hereto as Exhibit A. By and through this Agreement the
Parties have agreed to convert 100% of the Debt owed by Company to Creditor into
a portion of the purchase price for the subscription of shares of common stock
in the company, in lieu of cash repayment;

 

B.               WHEREAS, the Company and Creditor mutually agree to settle the
Debt by and through the application of the Debt as a portion of the purchase
price for restricted shares of the Company’s common stock at a price per share
valued at $0.40 per share as set forth on the Subscription Agreement attached
hereto as Exhibit B (the “Subscription Agreement”);

 

C.               WHEREAS, as a result of negotiations between the Company and
Creditor, the Parties have proposed a resolution that they deem to be fair and
equitable, and by this Agreement, Creditor and the Company wish to compromise,
resolve, waive and release any and all claims, known or unknown, by and between
them as fully set forth herein which exist or may exist today as it pertains to
the Debt; and

 

D.              WHEREAS, each Party, without admitting any liability whatsoever,
enters into this Agreement to settle all disputes, claims and actions between
the Parties, as well as to settle any and all events or relationships between
the Parties.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is acknowledged, the Parties covenant and agree as follows:

 

A.               Recitals. The foregoing recitals are true and correct and
incorporated by reference herein.

 

B.               Consideration. As full consideration for this Agreement
hereunder, (i) the Company shall apply the Debt towards the purchase under the
Subscription Agreement, (ii) the Creditor shall be issued restricted shares of
the Company’s common stock, at a price per share valued at $0.40 per as set
forth in Subscription Agreement (the “Settlement Shares”) and, in exchange,
(iii) Creditor shall grant to Company a full settlement and release in
connection with the Debt.

 

C.               Mutual Release. Each Party, on behalf of himself or itself and
his or its successors, officers, directors, administrators, representatives,
insurers, agents and assigns hereby releases and forever discharges the other
Party, its predecessors, successors, parents, subsidiaries, nominees and
affiliates and all present and former officers, directors, partners, principals,
employees, attorneys, insurers, agents and their respective administrators,
representatives, spouses, heirs, agents and assigns from any and all claims, and
causes of action and any other claim they have, whether currently known or
unknown, foreseen or unseen, suspected or unsuspected. It is understood and
agreed that, except as provided herein and by the attached documents
incorporated herein by reference, this Agreement shall constitute a broad
general release by each Party for the benefit of the other Party and shall be
effective as a full and final accord and satisfaction, and as a bar to all
actions, causes of action, costs, expenses, claims for sanctions, attorneys'
fees, and damages, including claims now pending in any action, indemnity or
contribution by any party or third party, or their counsel, or any other claims
or liabilities whatsoever, whether or not now known, suspected, claimed or
concealed that are related to any action or claim. This general release includes
but is not limited to any and all claims, causes of action, damages or accounts
that now exist or may exist in the future arising out of any matters,
agreements, omissions, representations made, money due, money paid, or any other
relationship between the Parties at any time prior to the date hereof. It is the
intention of all Parties to fully discharge and release the remaining Parties
with respect to any and all matters, claims, causes of action, contracts or
expenses arising from any matter. Each Party acknowledges that it is familiar
with Section 1542 of the California Civil Code which provides as follows:

 

 

 



 1 

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Except as provided for herein, the Parties expressly waive and relinquish any
and all rights and benefits which it may have under, or which may be conferred
upon him by the provisions of Section 1542 of the California Civil Code, as well
as under any other similar state or federal statute or common law principle, to
the fullest extent that they may lawfully waive such rights or benefits. In
connection with their waiver and relinquishment set forth in the previous
paragraphs, each Party acknowledges that he or it is aware that he or it may
hereafter discover claims or facts in addition to or different from those which
he, she or it now knows or believes to exist with respect to the subject matter
of this Agreement, but it is his or its intention to fully, finally and forever
settle and release all of the disputes and differences known or unknown,
suspected or unsuspected which do now exist, may exist in the future or have
ever existed between the Parties. In furtherance of such intention, the Parties
agree that this Agreement shall remain in effect as a full and complete
settlement in perpetuity.

 

D.               Representations and Warranties of the Company. The Company
hereby represents and warrants to Creditor as follows:

 

a.                All of the issued and outstanding shares of the Company's
common stock are, and all shares reserved for issuance will be, upon issuance in
accordance with the terms specified in the instruments or agreements pursuant to
which they are issuable, duly authorized, validly issued, fully paid and
non-assessable. The Settlement Shares to be issued and delivered to Creditor
have been duly authorized and when issued upon such conversion, will be validly
issued, fully-paid and non-assessable.

 

b.                The Company has full legal power to execute and deliver this
Agreement and to perform its obligations hereunder. All acts required to be
taken by the Company to enter into this Agreement and to carry out the
transactions contemplated hereby have been properly taken, and this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms and does not conflict with, result in a breach or
violation of or constitute (or with notice of lapse of time or both constitute)
a default under any instrument, contract or other agreement to which the Company
or its subsidiaries is a party.

 

c.                None of the Company's Articles of Incorporation, as amended,
or Bylaws, or the laws of the State of Nevada contains any applicable provisions
or statute which would restrict the Company's ability to enter into this
Agreement or consummate the transactions contemplated by this Agreement or which
would limit any of Creditor’s rights following consummation of the transactions
contemplated by this Agreement.

 

d.                No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

e.                The Company has delivered or made available to Creditor prior
to the execution of this Agreement true and complete copies of all financial
statements of the Company.

 

E.               Representations and Warranties of Creditor. Creditor represents
and warrants to the Company as follows:

 

a.                Creditor has full legal power to execute and deliver this
Agreement and to perform its obligations hereunder. All acts required to be
taken by Creditor to enter into this Agreement and to carry out the transactions
contemplated hereby have been properly taken; and this Agreement constitutes a
legal, valid and binding obligation of such Creditor enforceable in accordance
with its terms.

 

b.                Creditor has reviewed the financial statements of the Company.

.

c.                Creditor has been given an opportunity to ask questions and
receive answers from the officers and directors of the Company and to obtain
additional information from the Company.

 

 

 



 2 

 

 

d.                Creditor has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Company's securities and has obtained, in its judgment,
sufficient information about the Company to evaluate the merits and risks of an
investment in the Company.

 

e.                Creditor is relying solely on the representations and
warranties contained herein and in financial statements made available in making
its decision to enter into this Agreement and consummate the transactions
contemplated hereby and no oral representations or warranties of any kind have
been made by the Company or its officers, directors, employees or agents to such
Creditor.

 

F.                Conditions.

 

a.                The obligations of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:

 

i.               The representations and warranties of Creditor set forth herein
shall be true and correct on and as of the Effective Date.

 

ii.              All proceedings, corporate or otherwise, to be taken by the
Creditor in connection with the consummation of the transactions contemplated by
this Agreement shall have been duly and validly taken and all necessary
consents, approvals or authorizations of any governmental or regulatory
authority or other third party required to be obtained by the Company or
Creditor shall have been obtained in form and substance reasonably satisfactory
to the Company.

 

b.                The obligations of Creditor to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:

 

i.                The representations and warranties of the Company set forth
herein shall be true and correct on and as of the Effective Date.

 

ii.              All proceedings, corporate or otherwise, to be taken by the
Company in connection with the consummation of the transactions contemplated by
this Agreement shall have been duly and validly taken and all necessary
consents, approvals or authorizations of any governmental or regulatory
authority or other third party required to be obtained by the Company or
Creditor shall have been obtained in form and substance reasonably satisfactory
to Creditor.

 

iii.             The Company shall have caused the Settlement Shares to be
approved for issuance.

 

G.               Restrictive Legend. The Settlement Shares that shall be issued
by the Company pursuant to this Agreement will not have been registered and are
being issued pursuant to a specific exemption under the Securities Act, as well
as under certain state securities laws for transactions by an issuer not
involving any public offering or in reliance on limited federal preemption from
such state securities registration laws. The Settlement Shares to be issued by
the Company pursuant to this Agreement must be held and may not be sold,
transferred, or otherwise disposed of for value unless such securities are
subsequently registered under the Securities Act or an exemption from such
registration is available, and that the certificates representing the shares of
the Company issued pursuant to this Agreement will bear a legend in
substantially the following form so restricting the sale of such securities:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.

 

H.               Entire Agreement; No Oral Modification. This Agreement
constitutes the complete and entire written agreement of compromise, settlement
and release between the Parties and constitutes the complete expression of the
terms of the settlement. All prior and contemporaneous agreements,
representations, and negotiations are superseded and merged herein. The terms of
this Agreement can only be amended or modified by a writing, signed by duly
authorized representatives of all Parties hereto, expressly stating that such
modification or amendment is intended.

 

 

 



 3 

 

 

I.                 Authority to Execute. Each Party executing this Agreement
represents that it is authorized to execute this Agreement. Each person
executing this Agreement on behalf of an entity, other than an individual
executing this Agreement on his or her own behalf, represents that he or she is
authorized to execute this Agreement on behalf of said entity.

 

J.                Voluntary Agreement. The Parties have read this Agreement,
have had the benefit of counsel and freely and voluntarily enter into this
Agreement.

 

K.               Counterparts. This Agreement may be executed in counterparts
and, if so executed, each counterpart shall have the full force and effect of an
original. Further, a telecopied signature page by any signatory shall constitute
an original for all purposes.

 

L.               Severability. In the event that any provision contained in this
Agreement shall be (i) held by any court or arbitration tribunal to be
unenforceable, illegal, void or contrary to public policy, or (ii) in conflict
with any applicable statute, law, regulation or applicable collective bargaining
agreement, then such provision shall be of no force or effect; provided,
however, that in such event the provision of this Agreement so affected shall be
curtailed and limited only to the minimum extent necessary to permit compliance
with the minimum required, and no other provisions of this Agreement shall be
affected thereby and all such other provisions shall continue in full force and
effect.

 

M.              Ambiguity. Any rules of interpretation that ambiguities are to
be construed against the drafting party shall not apply.

 

N.               Governing Law. This Agreement is being executed and delivered,
and is intended to be performed, in the State of Nevada, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of Nevada without giving effect to conflict of law principles. This
Agreement is intended to resolve all claims, known or unknown, between the
Company and Creditor in any jurisdiction.

 

 

 

 

 

<REST OF THIS PAGE INTENTIONALLY LEFT BLANK;

PLEASE SEE FOLLOWING PAGE FOR SIGNATURE>

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement made and
effective as of the date first hereinabove written.

 



  US-CHINA BIOMEDICAL TECHNOLOGY, INC.         Dated:  April 20, 2018 By:  /s/
Qingxi Huang             Name:  Qingxi Huang   Title:    Chief Executive Officer
and Director                   CREDITOR - China Israel Biological Technology Co.
Ltd.     Dated:  April 20, 2018 By:  /s/ Qingxi Huang        Name:  Qingxi Huang
  Title:    President

 

 

 

 

 

 



 5 

